DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first outgassing channel is below an entirety of a top surface of the flexible member” (claim 7) and “the first outgassing channel has two opposite openings that are formed on the flexible member” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed 11/27/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure (i.e., claims and specification).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The limitation of claim 8, “the first outgassing channel has two opposite openings that are formed on the flexible member” is considered as new matter as there is no written description in the specification for this structure, and because this is a divisional application, this structure is considered as new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 3 and 6 are objected to because of the following informalities:  
claim 1, “an atmosphere” should be - -atmosphere- -;
claims 3 and 6, the portion of the range should be indicated as - -10-3 - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 8, “the first outgassing channel has two opposite openings that are formed on the flexible member” is considered as new matter as there is no written description in the specification for this structure, and because this is a divisional application, this structure is considered as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the outside" and “the effect” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “formed on” which is indefinite since a single claim cannot claim both an apparatus and method, see MPEP 2173.05(p).
6 recites the limitation "the sum” in claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the first outgassing channel is below an entirety of a top surface of the flexible member” which is unclear as to how the channel is below an entirety of a top of the cannel since the channel only appears to extend to the left edge of chamber 100 as shown in Figure 1A. Should “an entirety” be replaced with - -a portion- -?
Claim 8 recites “the first outgassing channel has two opposite openings that are formed on the flexible member” which is unclear as to how the first outgassing channel can have an opposite opening, where the second opposite opening communicates to the outside atmosphere. It is unclear if applicant is attempting to claim the features in Figure 4B.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the limitation “formed on” in line 7 of claim 1, and therefore the claims are directed to neither a "process" nor a "apparatus," but rather embraces or overlaps two different statutory classes of invention set forth in  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/appxl_35_U_S_C_101.htm#usc35s101"35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kun-Lin Chang (US 20150118084).
Regarding claim 1, Chang discloses depressurizing device comprising: 
a valve base (212, see Fig. 3,7) having a pressure chamber (212a) and an outgassing chamber (212b), top (uppermost surface of 212, see Fig. 7) and bottom surfaces (surface of 212 below outermost lip of 211) of the pressure chamber having an opening (the opening at the top surface of 212 which is included in the chamber 212b) and a first valve port (the left opening of 211a below outermost lip of 211) respectively, 

wherein a first outgassing channel (211d) is at least formed on the valve base (this channel at 211d is formed on the right sidewall end of base 212) and communicates the valve port channel (211a, left channel) to the outside (at external area of 212 by 211d) of the valve base; 
a first valve (211) located in the pressure chamber and at least partially covering the first valve port to form a depressurizing gap (the gap between the bottom surface of the pressure chamber and underside lip of 211); 
a flexible member (206) disposed on the valve base and having a depressurizing valve (206a contacting the seat of 204 at 206d arrowhead creating the valve) and a first outgassing port (the opening in 206 member above valve 210), the depressurizing valve covering the opening (the opening at the uppermost surface of 212 below 206d valve/ member), the first outgassing port being communicated with the outgassing chamber (see Fig. 7, the chamber surrounding uppermost valve 210 communicates with the opening of 206 immediately above 210 which is the first outgassing port); and 
a top cover (204) disposed on the flexible member and having a first depressurizing port (the opening at 208) and a second outgassing port (the port within 204a), the first depressurizing port facing the depressurizing valve (see Fig. 7), the 



    PNG
    media_image1.png
    759
    1166
    media_image1.png
    Greyscale

 	Regarding claim 2, Chang discloses a second valve (210) located in the outgassing chamber and covering the second valve port.  

 	Regarding claim 4, Chang discloses the valve base has a third outgassing channel (right channel of 211a) communicating the pressure chamber to the outside (below the base to chamber of 214b, see Fig. 11) of the valve base. 


 	Regarding claim 7, Chang discloses, as best understood, that the first outgassing channel is below an entirety of a top surface (the upper surface of 206) of the flexible member (this is disclosed in as much as applicant’s device).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 3, Chang has disclosed all of the features of the claimed invention although is silent to having a cross-sectional area of the first outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the size of the cross-sectional area of the first outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper outlet flow as required for the application, and since such a modification would have involved a mere change in the size of a component, here by changing the diameter of first outgassing channel to obtain the cross-sectional area of the first outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and 

Regarding claim 8, Chang has disclosed, as best understood, all of the features of the claimed invention although is silent to having the first outgassing channel has a second opening which is opposite the previously indicated first opening of the outgassing channel and thereby creating two opposite openings that are formed on the flexible member.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two opposite openings that are formed on the flexible member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza ,274 F.2d 669,124 USPQ 378 (CCPA 1960). Here, the second opposite opening would create more area for flow to exit faster from the valve.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 5, Figure 7 of Chang has disclosed all of the features of the claimed invention although is silent to having the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber.  
Figure 8 of Chang teaches the use of a channel (211e) communicating the pressure chamber to the outgassing chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the channel as taught by Chang in Figure 8 with the device in Figure 7, to have the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber, in order to vent the pressure chamber to the outside through the opening at 208 to provide a quicker response to close the valve at 206d.
Regarding claim 6, Chang has disclosed all of the features of the claimed invention although is silent to having the sum of a cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sum of the size of the cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper outlet flow as required for the application, and since such a modification would have involved a mere change in the size of a component, here by changing the diameters of first outgassing channel and the third outgassing channel to obtain the sum of a cross-sectional area of the first outgassing channel and a cross-sectional area of the third -3 mm2 to 1 mm2. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753